Citation Nr: 0501293	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  04-32 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for pre-patellar bursa.

3.  Entitlement to service connection for loss of 
weight/appetite.

4.  Entitlement to service connection for insomnia.

5.  Entitlement to service connection for memory loss.

6.  Entitlement to service connection for neck pain.

7.  Entitlement to service connection for alopecia.

8.  Entitlement to service connection for a left thumb 
disorder.

9.  Entitlement to service connection for heat casualty.


INTRODUCTION

The veteran had active duty service from June 1998 to October 
1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision in which the RO 
denied the benefits sought on appeal.  The veteran timely 
perfected an appeal to the Board.

For the reason expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board notes that, on his August 2004 substantive appeal 
(on a VA Form 9, Appeal to the Board of Veterans' Appeals), 
the veteran checked a box indicating that he desired a 
hearing before a Member of the Board (Veterans Law Judge) at 
the RO (travel board hearing).  The requested hearing has not 
been scheduled.  

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:
 
The RO should schedule the veteran for a 
travel board hearing in accordance with 
his August 2004 request.  The RO should 
notify the veteran and his representative 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2004).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




